Citation Nr: 0528578	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-37 364	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for genitourinary 
disease manifested by voiding dysfunction, claimed as a 
residual of a sexually transmitted disease (STD).

2.  Entitlement to service connection for impotence, claimed 
as a residual of a STD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2002 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board on March 18, 1985, which denied the 
veteran's claim of entitlement to service connection for 
residuals of a urinary tract infection, is final.  See 
38 U.S.C.A. § 7105 (West 2002).  The claims currently on 
appeal are for service connection of residuals of a STD and 
not for residuals of a urinary tract infection.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no medical evidence of record of a current 
diagnosis of genitourinary disease manifested by voiding 
dysfunction.

3.  Impotence was not present during the veteran's active 
service.

4.  There is no competent medical evidence that the veteran's 
current impotence is related to his active service.
CONCLUSIONS OF LAW

1.  Genitourinary disease manifested by voiding dysfunction, 
claimed as a residual of a sexually transmitted disease, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(a) (2004). 

2.  Impotence, claimed as a residual of a sexually 
transmitted disease, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished in August 2002 by the RO to 
the veteran, prior to the adjudication of his claims, 
informed him of the evidence needed to substantiate his 
claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claims.  A statement of the case furnished 
by the RO to the veteran in November 2003 set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims.

The RO's letter to the veteran and the  statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, advise him that 
it was his ultimate responsibility to support his claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  The Board also finds 
that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the veteran's claim and that VA has fulfilled 
the duty to notify pursuant to the VCAA and its implementing 
regulations.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
available partial service medical records and a determination 
in March 2004 that additional service medical records cannot 
be located and are presumed to have been lost in a fire at 
that records repository in 1973.  VA also obtained pertinent 
post-service treatment records identified by the veteran.  
The veteran's representative has argued that a medical 
examination and opinion on the question of whether the 
veteran currently has genitourinary disabilities which are 
related to STDs while he was on active duty are necessary for 
the Board to decide the appeal.  Because competent evidence 
does not indicate that the veteran's current impotence may be 
related to an event, injury, or disease in service and 
because the competent medical evidence of record is 
sufficient to decide the appeal, the Board finds that a 
medical examination and opinion are not needed to decide the 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran and 
his representative have not identified any additional 
existing evidence which might be pertinent to the appeal.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.

II. Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service 
which is not the result of willful misconduct.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The residuals 
of venereal disease are not to be considered the result of 
willful misconduct.  38 C.F.R. § 3.301(c)(1) (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).



III. Factual Background

The veteran's available service medical records contain an 
entry in August 1943 that he was diagnosed with acute, new 
gonorrhea.  "Gonorrhea" is an infection due to Neisseria 
gonorrhoeae, transmitted sexually in most cases, marked in 
males by urethritis with pain and purulent discharge.  See 
Dorland's Illustrated Medical Dictionary 712 (28th ed.,1994).  
The available service medical records do not show the 
treatment which was provided at that time to the veteran for 
gonorrhea.  At an examination for service separation in 
August 1945, it was noted that the veteran had been treated 
for gonorrhea in 1943 and the veteran's genitourinary system 
was evaluated as normal.  

The Board notes that, in March 2004, the National Personnel 
Records Center (NPRC) reported to VA that the balance of the 
veteran's service medical records were located at that 
facility in July 1973 and were presumed to have been 
destroyed in the fire which occurred then at the NPRC.

In September 1953, the veteran was admitted to a VA medical 
facility for evaluation of his chief complaint of no feeling 
in his bladder since 1941.  A cystogram, a cystourethrogram, 
an excretory urogram, and KUB [kidney, ureter, and bladder] 
X-rays  revealed no abnormalities of the genitourinary tract.  
A consulting neuropsychiatric specialist found that there was 
no objective evidence of any central nervous system or 
peripheral nervous system disorder to account for the 
veteran's complaint and that the veteran had a fixed somatic 
delusion that he had an incurable disease of the bladder.  
The pertinent discharge diagnosis was no genitourinary 
disease found.  

In his substantive appeal dated in June 1984 (on the issue of 
entitlement to service connection for residuals of a urinary 
tract infection), the veteran stated that: the treatment he 
received while he was serving on active duty for "a venereal 
disease" did not cure the disease; in February 1945, while 
he was home on leave, he had sex with two women, one of whom 
was his brother's wife, and both women contracted the 
venereal disease from him; and he was not cured of the 
venereal disease until 1950, when he saw a private physician 
who gave him penicillin. 

In September 1985 at a VA outpatient clinic, a cystoscopy 
showed that the veteran's urethra was normal with no 
stricture.  

During VA hospitalization in July 1986, a urologic consult 
was obtained to evaluate the veteran's complaint of having 
been impotent for eight or nine years.  The consulting 
urologist rendered an assessment of genitourinary vascular 
insufficiency with secondary impotence.

In statements to VA during the pendency of this appeal, the 
veteran has alleged that he has a voiding dysfunction.  
However, his voluminous VA treatment records do not contain a 
diagnosis of a current genitourinary disease manifested by 
voiding dysfunction.  

IV. Analysis

With regard to the veteran's claim for service connection for 
genitourinary disease manifested by voiding dysfunction, 
service connection may not be allowed because there is no 
medical evidence of record of a diagnosis of such current 
disability, see Rabideau, supra, and so entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

With regard to the veteran's claim for service connection for 
impotence, claimed as a residual of a STD, the Board finds 
that the only probative evidence on the question of whether 
the veteran's current impotence is etiologically related to 
an episode of gonorrhea during his active service or to some 
other incident in or manifestation during his active service 
would be competent medical evidence.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  In the veteran's case, there is no 
competent medical evidence of record linking any current 
erectile disorder to any incident in or manifestation during 
his active military service, to include gonorrhea treated in 
service in 1943.  Furthermore, as noted above, the Board has 
found that it is not required for VA to obtain a medical 
examination and opinion to decide this appeal.  See 38 C.F.R. 
§ 3.1599c)(4) (20040.  As a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his statements of 
opinion as to the etiology of his impotence are lacking in 
probative value.  The Board must conclude, therefore, that 
the preponderance of the credible evidence of record is 
against the claim for service connection for impotence, and 
so entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for genitourinary disease 
manifested by voiding dysfunction, claimed as a residual of a 
sexually transmitted disease, is denied.

Entitlement to service connection for impotence, claimed as a 
residual of a sexually transmitted disease, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


